Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
RESPONSE TO AMENDMENT
This Final Office action is responsive to the communication filed under 37 C.F.R. § 1.111 on February 25, 2021 (hereafter “Response”). The amendments to the claims are acknowledged and have been entered.
Claims 16 and 30 are now amended.
New claims 31–34 are now added.
Claims 16–34 are pending in the application. 
The amendment overcomes the previous ground of rejection based on the combined disclosures of Aizu and Sasaki under 35 U.S.C. § 103 for the reasons set forth on pages 15–18 of the Response.
However, this change of scope necessitates new grounds of rejection, which are set forth herein. Accordingly, this rejection is made final.
CLAIM REJECTIONS – 35 U.S.C. § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

I.	AIZU AND ANGLE TEACH CLAIMS 16–23 AND 30.
Claims 16–23 and 30 are rejected under 35 U.S.C. § 103 as being unpatentable over Japanese Patent Application Publication No. 2005-310022 A (“Aizu”)1 in view of U.S. Patent Application Publication No. 2014/0207282 A1 (“Angle”).
Claim 16 
Aizu teaches:
A method for creating an operating interface for controlling a first domestic appliance of a plurality of domestic appliances including at least an oven and a washing machine being connected by a network, which method comprises the steps of: 
	providing a control unit 
Reference is made to the flowchart of FIG. 2, which is performed by the controller 1 in the environment illustrated in FIG. 1. Aizu ¶ 14. As will be discussed in greater detail below, the controller 1 sends commands to devices 2 on the home network 4. Aizu ¶ 12. In any case, it is noted that both a washing machine and a microwave oven are among the devices 2 connected to the controller 1 via the home network 4. See Aizu ¶ 20.
[the control unit] generating and having the operating interface configured thereon for controlling the first domestic appliance, 
see also ¶ 18 (describing the different operating interfaces for each domestic appliance connected to the home network).
the control unit being physically separate from the first domestic appliance and being connected wirelessly with the first domestic appliance;
As can be seen in FIG. 1, the controller 1 is physically separated from the devices 2 by the home network 4. The home network may be connected via radio. Aizu ¶ 10.
providing a plurality of different generic operating elements for specifying different functionalities and/or parameters of the plurality of domestic appliances, the plurality of different generic operating elements having at least a start/stop operating element, by means of which an operation of the first domestic appliance can be started, stopped and/or paused;
The controller 1 includes a function screen table (shown in FIG. 11(a)). Aizu ¶ 25. Entries in this table may be provided to the controller 1 by the DB server 3, e.g., whenever a new appliance is installed for which the controller 1 lacks an entry in its function screen table. Aizu ¶ 27.
Furthermore, each function code 1000 in the function screen table corresponds to a function code 205 in the address table of FIG. 3(b). Aizu ¶ 25. As shown in FIG. 3, each “function 205 includes data for function 106,” Aizu ¶ 17, and “function 106 includes a plurality of codes indicating functions in which the device 2 can operate. For example, in the case of an air conditioner, it is a code indicating an operating state (ON / OFF), an operating mode (cooling / heating / automatic), a temperature setting, and the like.” Aizu ¶ 17.
determining a current operating status of the first domestic appliance during the operation of the first domestic appliance;
“When the installation location is selected from the installation location screen 705 (the example here is the living room), the screen configuration management 
In the example of FIG. 12(a), the screen configuration management means 13 has retrieved a “specific installation location screen table” (and therefore determined the data therein) for a domestic appliance selected by the user (in this case, an air conditioner, but as explained above, Aizu teaches that its system may be adapted for other domestic appliances as well).
determining description data for the first domestic appliance, the description data indicating in dependence on the current operating status which of the different generic operating elements are used to operate the first domestic appliance during the operation of the first domestic appliance, 
As shown in FIG. 12(a), each of the rows in column 1104 instruct the controller 1 which “functional image file” should be displayed for the current function code 1100 in the same corresponding row. See Aizu FIG. 12(a) and ¶ 26.2 For example, given a function code of “01” for the operating state 1100, the corresponding “ON” image 1106 is displayed, as illustrated in FIG. 12(b). Aizu ¶ 26.
and which functionalities values and/or parameter values of the first domestic appliance can be set via at least one of the different generic operating elements used;
“When the user operates the function screen 1105 (S1012), the device control means 12 generates a control command message and transmits it to the device 2 (S1013).” Aizu ¶ 28.
reading the description data when the first domestic appliance is connected to the control unit;
see also ¶ 16. Accordingly, at step S1009, when the installation location is selected from the installation location screen 705 the screen configuration management means 13 uses the function code 205 of the address table 16 as a key to search for the corresponding image. Aizu ¶ 25.
during the operation of the first domestic appliance, setting and dynamically adapting the operating interface for the first domestic appliance by an input/output unit of the control unit on a basis of the plurality of different generic operating elements, on a basis of the description data for the first domestic appliance, on a basis of the current operating status 
“If the function screen table has a function name and a function image corresponding to the function code, they are displayed on the screen according to the function screen template” at step S1011. Aizu ¶ 25.
As mentioned above, each of the rows in column 1104 instruct the controller 1 which “functional image file” should be displayed for the current function code 1100 in the same corresponding row. Therefore, the function screen 1105 is adapted on a basis of the address of the image file 1104 (the description data) which points to the image file itself (the generic operating element), and the image file’s location 1104 is dependent upon the function code in column 1100. See Aizu FIG. 12(a) and ¶¶ 25–26.
and on a basis of a system of rules for a rule-based interpretation of the description data;
In addition, “[d]isplay priority 1102 is assigned to the operating state, operating mode, temperature setting, and air cleaning in descending order of the number of operations 1101.” Aizu ¶ 26.
Aizu does not appear to explicitly disclose detecting that the current operating status of the first domestic appliance has changed; and/or dynamically adapting the operating interface depending on a changed status. 
Angle, however, teaches a method comprising:
providing a control unit generating and having the operating interface configured thereon for controlling the 
“A local user terminal 142, 300 (e.g., a PC, smartphone, or tablet computer) may be connected (wired or wirelessly) to the private network 160. A remote user terminal 144, 300 may be connected to the remote server 150 and/or the private network 160 via the public network 170. The hub 110, the robot 200, the local user terminal 140, 300 and the remote user terminal 144, 300 may each be configured with an environmental manager access client 152 and a robot manager access client 152A, which may be the same as the environmental manager access client (e.g., downloadable or pre-installed application software app) enabling communications and control between the nodes 110, 200, 140, 142, 144, 300 and 150 as described herein.” Angle ¶ 77. 
Robot 200 is a “domestic appliance” within the meaning of the claimed invention because it “includes a floor cleaning system that cleans a floor surface of the living space 20 as the robot 200 transits through the space 20.” Angle ¶ 88.
providing a plurality of different generic operating elements for specifying different functionalities and/or parameters of the plurality of domestic appliances, the plurality of different generic operating elements having at least a start/stop operating element, by means of which an operation of the first domestic appliance can be started, stopped and/or paused;
“FIG. 15 shows an exemplary home screen 500 provided by the application to enable control and monitoring of the robot 200. The home screen 500 includes a control area 501 (the active input area of the touchscreen display of the device 300) and therein user manipulable control or interface elements in the form of a cleaning initiator button 512.” Angle ¶ 189.
determining a current operating status of the first domestic appliance during the operation of the first domestic appliance;

detecting that the current operating status of the first domestic appliance has changed;
“In some instances, the robot 200 may become immobilized or stuck during a cleaning session. According to some embodiments, or according to an invention disclosed herein, the robot 200 is enabled to recognize its immobilized condition and will send an alert signal to the user via the application on the device 300.” Angle ¶ 198.
and dynamically adapting the operating interface depending on a changed status 
In response to receiving the alert signal, “[t]he application will display an alert screen 504 as shown in FIG. 17 on the device 300.” Angle ¶ 198.
by at least one of dynamically removing an operating element from the operating interface or replacing an operating element on the operating interface. 
“The alert screen 504 includes one or more control elements manipulable by the user to perform a remedial, subsequent action,” Angle ¶ 198, in contrast to the home screen 500, which lacks those control elements. Likewise, comparing FIGS. 15 and 17, there are one or more elements from the home screen 500 that are removed from the alert screen 504 (e.g., the cleaning initiator button 512).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Aizu’s controller 1 by enabling it to detect that the current operating status of the first domestic appliance has changed, and dynamically adapting the operating interface depending on a changed status, as taught by Angle. One would have been motivated to improve Aizu with Angle’s features because replacing an interface with elements that are relevant to the domestic appliance’s current operating status makes the appliance control system more flexible. See Angle ¶ 7.
Claim 17
Aizu, as combined with Angle, teaches the method according to claim 16, 
wherein each of the different generic operating elements: contains a graphical representation for an output on the input/output unit; specifies how a set functionality value and/or a set parameter value of the first domestic appliance is represented on the input/output unit; and/or specifies a mechanism by which a functionality value and/or a parameter value can be set via the input/output unit. 
As shown in FIG. 12(a), each of the rows in column 1104 instruct the controller 1 which “functional image file” should be displayed for the current function code 1100 in the same corresponding row. See Aizu FIG. 12(a) and ¶ 26. For example, given a function code of “01” for the operating state 1100, the corresponding “ON” image 1106 is displayed, as illustrated in FIG. 12(b). Aizu ¶ 26.
Claim 18
Aizu, as combined with Angle, teaches the method according to claim 16, wherein the plurality of different generic operating elements comprises at least one of the following: 
a program operating element, by means of which a program of the first domestic appliance can be selected; a time operating element, by means of which a start time and/or a stop time for executing the program of the domestic appliance can be specified; a duration operating element, by means of which a running time of the first domestic appliance can be specified; an options operating element, by means of which options of the first domestic appliance can be specified; or a temperature operating element, by means of which an operating temperature of the first domestic appliance can be specified. 
Aizu teaches at least three from the foregoing list of alternatives.
For the program operating element, either one of the operating mode function code 02 or the air cleaning function code 04 could be considered a means for setting a program. For example, FIG. 12(b) shows that the operating mode is currently set to (i.e., “automatic”), which is known to place the air conditioner’s fan into automatic mode. Likewise, the air cleaning function code 04 determines whether or not to use the air conditioner’s air cleaning function.
For the options operating element, any one of the images 1107–1109 could be considered an “option” of the air conditioner.
And for the temperature operating element, the image 1108 clearly teaches or at least suggests the ability to set the air conditioner to target a given temperature.
Claim 19
Aizu, as combined with Angle, teaches the method according to claim 16, 
wherein each different domestic appliance uses a different generic operating element for a specific functionality and/or for a specific parameter. 
As shown in FIG. 12(a), a different function image 1104 is provided for each respective function code 1100. Aizu FIG. 12(a).
Claim 20
Aizu, as combined with Angle, teaches the method according to claim 16, wherein the functionalities and/or the parameters contain at least one of the following: 
predefined runtime programs of the first domestic appliance; a start time and/or stop time of a predefined runtime program of the first domestic appliance; a running time of the first domestic appliance; settable options for an operation of the first domestic appliance; an operating temperature of the first domestic appliance; or a start, a stop and/or a pause of the operation of the first domestic appliance. 
Aizu teaches at least the predefined runtime programs of the first domestic appliance, settable options for an operation of the first domestic appliance; and an operating temperature of the first domestic appliance for the same reasons as set forth above for claim 18.
Claim 21
Aizu, as combined with Angle, teaches the method according to claim 16, 

“When the user operates the function screen 1105 (S1012), the device control means 12 generates a control command message and transmits it to the device 2 (S1013).” Aizu ¶ 28.
Claim 22
Aizu, as combined with Angle, teaches the method according to claim 21, which further comprises: 
capturing an input via one of the different generic operating elements of the operating interface of the first domestic appliance;
“[T]he user operates the function screen 1105 (S1012).” Aizu ¶ 28.
generating a corresponding control signal by means of the one different generic operating element;
In response to operating the function screen, “the device control means 12 generates a control command message.” Aizu ¶ 28.
and sending the corresponding control signal to the first domestic appliance in order to effect a setting, corresponding to the input, at the first domestic appliance. 
Finally, the device control means 12 then “transmits [the control command message] to the device 2 (S1013).” Aizu ¶ 28.
Claim 23
Aizu, as combined with Angle, teaches the method according to claim 16, 
wherein the description data for a generic program operating element indicates which actual runtime programs can be selected for the first domestic appliance; the description data for a generic options operating element indicates which options can be selected for the first domestic appliance; and/or the description data for a generic temperature operating element indicates 
Aizu at least teaches or suggests the last alternative element of this claim because image 1108 teaches or at least suggests the ability to set the air conditioner to target a given temperature—either at least 1 degree warmer or 1 degree cooler. Aizu FIG. 12(b).

Claim 27 (previously presented). The method according to claim 16, wherein a creation of the operating interface for the first domestic appliance further comprises the further steps of: 
selecting at least one of the different generic operating elements for an operation of the first domestic appliance on a basis of the description data;
and specifying, on the basis of the description data, settable functionalities and/or settable parameter values of the first domestic appliance for a selected generic operating element, in order to provide at least one of the different generic operating elements of the operating interface. 
Claim 28 (previously presented). The method according to claim 27, wherein the creation of the operating interface for the first domestic appliance comprises an outputting of graphical representations of the at least one generic operating element of the operating interface on the input/output unit of the control unit. 

Claim 30
Claim 30 is directed to a “control unit” programmed with (or configured to) perform substantially the same steps as those set forth in the method of claim 16, and is therefore rejected according to the same findings and rationale set forth above for claim 16.
Claim 31
Aizu, as combined with Angle, teaches the method according to claim 16, 

“The alert screen 504 includes one or more control elements manipulable by the user to perform a remedial, subsequent action,” Angle ¶ 198, in contrast to the home screen 500, which lacks those control elements. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Aizu’s controller 1 by enabling it to detect that the current operating status of the first domestic appliance has changed, and dynamically adapting the operating interface depending on a changed status, as taught by Angle. One would have been motivated to improve Aizu with Angle’s features because replacing an interface with elements that are relevant to the domestic appliance’s current operating status makes the appliance control system more flexible. See Angle ¶ 7.
Claim 32
Aizu, as combined with Angle, teaches the method according to claim 16, 
wherein dynamically adapting the operating interface depending on a changed status additionally includes dynamically adapting the operating interface to offer different versions of functionalities for selection on the operating interface.
“In some embodiments, or in an invention disclosed herein, a beacon control element such as a ‘Beep’ button 504A can be actuated to command the robot 200 emit an audible signal from the audio transducer 274B. In some embodiments, or in an invention disclosed herein, an escape maneuver control element 504B can be actuated to command the robot 200 to execute one or more prescribed maneuvers to attempt to disengage or become unstuck.” Angle ¶ 198.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Aizu’s controller 1 by enabling it to detect that the current operating status of the first domestic appliance has changed, and dynamically adapting the operating interface depending on a See Angle ¶ 7.
Claim 33
Aizu, as combined with Angle, teaches the method according to claim 16, 
wherein dynamically adapting the operating interface depending on a changed status additionally includes dynamically adapting the operating interface to always reflect the operating elements that are actually currently available for setting and operating the first domestic appliance.
“According to some embodiments, or according to an invention disclosed herein, the robot 200 is enabled to recognize its immobilized condition and will send an alert signal to the user via the application on the device 300 (e.g., using SMS or email). The application will display an alert screen 504 as shown in FIG. 17 on the device 300 . . . . The alert screen 504 includes one or more control elements manipulable by the user to perform a remedial, subsequent action.” Aizu ¶ 198.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Aizu’s controller 1 by enabling it to detect that the current operating status of the first domestic appliance has changed, and dynamically adapting the operating interface depending on a changed status, as taught by Angle. One would have been motivated to improve Aizu with Angle’s features because replacing an interface with elements that are relevant to the domestic appliance’s current operating status makes the appliance control system more flexible. See Angle ¶ 7.
Claim 34
Aizu, as combined with Angle, teaches the method according to claim 16, 
wherein dynamically adapting the operating interface depending on a changed status additionally includes dynamically adapting the operating interface to offer only 
“The alert screen 504 includes one or more control elements manipulable by the user to perform a remedial, subsequent action,” such as beacon control element 504A and escape maneuver control element 504B. Angle ¶ 198 (referring to FIG. 17). In contrast, the home screen 500 (FIG. 15) lacks beacon control element 504A and escape maneuver control element 504B, as that those elements are only relevant to an immobilized robot 200.
Likewise, alert screen 504 lacks the cleaning initiator button 512 of home screen 500, see Angle FIG. 15, which is logical because robot 200 only reaches the immobilized state “during a cleaning session,” Angle ¶ 198, and therefore, there would be no need to “initiate” a cleaning session.
The Examiner acknowledges that both screens 500 and 504 include the scheduling button 514, cleaning strategy toggle button 516, dock recall button 520, robot locator button 522, and drive button 524, but each of those buttons represent functions that are available in both states, and therefore comport with the “actually available” limitation. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Aizu’s controller 1 by enabling it to detect that the current operating status of the first domestic appliance has changed, and dynamically adapting the operating interface depending on a changed status, as taught by Angle. One would have been motivated to improve Aizu with Angle’s features because replacing an interface with elements that are relevant to the domestic appliance’s current operating status makes the appliance control system more flexible. See Angle ¶ 7.
II.	AIZU, ANGLE, AND GROHMAN TEACH CLAIMS 24–26.
Claims 24–26 are rejected under 35 U.S.C. § 103 as being unpatentable over Aizu and Angle as applied to claims 16 above, and further in view of U.S. Patent Application Publication No. 2010/0106333 (hereafter “Grohman”).
Claim 24
Aizu, as combined with Angle, teaches the method according to claim 16, but does not appear to explicitly disclose whether or not the description data specifies a dependency between a setting of a first operating element and possible selectable functionalities and/or parameter values of a second operating element.
Grohman, however, teaches a method in which a user interface is configured with description data that:
specifies a dependency between a setting of a first operating element and possible selectable functionalities and/or parameter values of a second operating element.
“In some embodiments the reminder soft switch 1330 is inactive (e.g., ‘grayed out’) for high-priority alarms or alerts, such as for a failed fan motor. For those cases in which the switch 1330 is active, the display 905 transitions to a screen 1420 when the user selects the switch 1330. The screen 1420 may present more detailed information about the alert.” Grohman ¶ 104.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the analogous description data in Aizu to further configure the device to have a dependency between a setting of a first operating element and possible selectable functionalities and/or parameter values of a second operating element, as taught in Grohman. One would have been motivated to combine Grohman with Aizu because climate control appliances equipped with Grohman’s features “may be easier for a user to operate, may provide superior temperature and/or relative humidity (RH) control, may be more energy efficient, may be easier to diagnose, may require fewer, simpler repairs and may have a longer service life.” Grohman ¶ 41.
Claim 25
Aizu and Angle teach the method according to claim 16, but neither reference discloses a “feature level.”
Grohman, however, teaches a method comprising:
determining a feature level of the first domestic appliance;
See Grohman ¶ 101. In some embodiments, responsive to receiving an alert, the screen 1300 may determine a priority level of that alert. Grohman ¶ 104.
and wherein the description data indicates which of the plurality of different generic operating elements are used to operate the first domestic appliance depending on the feature level. 
The elements of the user interface are pre-programmed to become inactive or “grayed out” in response to determining that an alarm is sufficiently high priority to warrant preventing the user from having access to that feature. Grohman ¶ 104.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the analogous description data in Aizu to further configure the device to have a dependency on a feature level of the domestic appliance, as taught in Grohman. One would have been motivated to combine Grohman with Aizu because climate control appliances equipped with Grohman’s features “may be easier for a user to operate, may provide superior temperature and/or relative humidity (RH) control, may be more energy efficient, may be easier to diagnose, may require fewer, simpler repairs and may have a longer service life.” Grohman ¶ 41.
Claim 26
Aizu, as combined with Angle and Grohman, teaches the method according to claim 25, which further comprises: 
detecting that the feature level of the first domestic appliance has changed; and adapting the operating interface depending on a changed feature level. 
“In some embodiments the reminder soft switch 1330 is inactive (e.g., ‘grayed out’) for high-priority alarms or alerts, such as for a failed fan motor.” Grohman ¶ 104.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the analogous description data in Aizu to further configure the device to have a dependency on a feature level of the 
III.	AIZU, ANGLE, AND DEES TEACH CLAIMS 27–29.
Claims 27–29 are rejected under 35 U.S.C. § 103 as being unpatentable over Aizu and Angle as applied to claim 16 above, and further in view of U.S. Patent Application Publication No. 2007/0156894 (“Dees”).
Claim 27
Aizu, as combined with Angle, teaches the method according to claim 16, but neither reference discloses the creation steps set forth in claim 27.
Dees, however, teaches a method of creating an operating interface for an appliance comprising the steps of:
selecting at least one of the different generic operating elements for an operation of the first domestic appliance on a basis of the description data; 
“After the extraction process 102 the user interface data [from the remote user interface] is analyzed and transformed (syntactically or semantically) 103 using a database of ‘synonyms’ 104.” Dees ¶ 30. 
and specifying, on the basis of the description data, settable functionalities and/or settable parameter values of the first domestic appliance for a selected generic operating element, in order to provide at least one of the different generic operating elements of the operating interface.
“If a match is found, and analysis of the user interface, with user preferences taken into consideration 107, shows that this replacement will indeed improve the user interface (e.g. by calculating a measure of confidence, and, optionally, through learning from previous analyses and transformations), then the preferred ‘synonym’ 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Aizu’s and/or Angle’s user interfaces by adding the creation procedures taught by Dees. One would have been motivated to combine Dees with Aizu and Angle based on “a need for consistency of user interfaces across consumer electronic (CE) devices that are resident in a home network.” Dees ¶ 19.
Claim 28
Aizu, as combined with Angle and Dees, teaches the method according to claim 27, 
wherein the creation of the operating interface for the first domestic appliance comprises an outputting of graphical representations of the at least one generic operating element of the operating interface on the input/output unit of the control unit.
“After this transformation step 103, the modified UI 106 is either shown to the user 108 or transferred to another device. In the first case, the synonym transformation process is done on a UI device.” Dees ¶ 32.
Claim 29
Aizu and Angle teach the method of claim 16, but do not disclose “creating the operating interface depending on the type of the control unit.”
Dees, however, teaches a method comprising:
determining a type of the control unit by means of which the operating interface is to be provided; 
The system determines what type of format the remote device uses for its user interface definition 101, e.g., “RDP, X-Windows, VNC, HTTP, HAVi DDI, and UI Fragments, XForms and Java AWT.” Dees ¶ 29.
and creating the operating interface depending on the type of the control unit.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Aizu’s overall system by taking the type of control unit into account when creating the operating interface, as taught by Dees. One would have been motivated to combine Dees with Aizu and Angle because Dees’s technique saves programmers the time and effort of needing to program an interface for each type of operating interface; they can simply design the user interface first and then use Dees’s method for translating that interface to multiple control units.
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Justin R. Blaufeld
Primary Examiner
Art Unit 2142



/Justin R. Blaufeld/Primary Examiner, Art Unit 2142                                                                                                    


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The present Office Action relies on a machine translation of Aizu obtained from the EPO, which may be found appended to the end of the copy of Aizu attached to this Office Action.
        2 While reference number 1104 is not explicitly repeated in the text of the detailed description, a Google machine translation of the header of column 1104 (“機能画像ファイル”) translates to “functional image file,” which is consistent with the numbering used throughout the reference (e.g., column 1004 of FIG. 11(a) is a pointer to the installation location image file). See Aizu ¶ 25.